Name: Council Regulation (EEC) No 3178/81 of 26 October 1981 on the conclusion of the Protocol to the Agreement between the European Economic Community and Spain consequent on the accession of the Hellenic Republic to the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 81 Official Journal of the European Communities No L 326/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3178/81 of 26 October 1981 on the conclusion of the Protocol to the Agreement between the European Economic Community and Spain consequent on the accession of the Hellenic Republic to the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES , on the accession of the Hellenic Republic to the Community is hereby approved on behalf of the Community . The text of the Protocol is annexed to this Regula ­ tion . Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 13 thereof, Having regard to the recommendation from the Commission , Whereas it is necessary to approve the Protocol to the Agreement between the European Economic Community and Spain ( J ), signed at Luxembourg on 29 June 1970, to take account of the accession of the Hellenic Republic to the Community, Article 2 The President of the Council shall give the notifica ­ tion provided for in Article 13 of the Protocol (2 ). HAS ADOPTED THIS REGULATION : Article 3 Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . The Protocol to the Agreement between the Euro ­ pean Economic Community and Spain consequent This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 October 1981 . For the Council The President CARRINGTON (') OJ No L 182 , 16 . 8 . 1970, p. 1 . ( 2 ) The date of entry into force of the Protocol will be published in the Official Journal of the European Com ­ munities through the good offices of the General Secretariat of the Council .